Richard Thayer plaint, agt John Paine Defendant in an action of reveiw or an accion of the case for breach of Covenant for not giving a Deed of houses & Land according to Agreement which action was entred & prosecuted against the sd John Paine at a County Court held at Boston the 27. day of Aprill in the yeare. 1669. according to Attachmt Dat. 29:11:74. . . . The Jury . . . founde for the plaint, that the Defendant shall give a firme Deed according to Agreement asserting that hee was the right & true Owner of the sd bargained purmisses at the time of Signing the sd Agreement; warranting the same to the sd plaintiffe his heires & assignes, within one month, or to pay one hundred pounds in mony & costs of Court Fourty eight Shillings 8d.
[ S. F. 1885.3
J John Pajne of Boston haue sold vnto Richard Thajer of Braintry all the right title & Jnterest of Dam & houses and orchards & other lands, on the Northwest of the Riuer monottecote, which some time Did belong to the Jron workes (except only [Hunns] lott and other lotts sold to John Pray & Thomas Thajer, and the pasture, barne&part of the orchard which he the sajd Richard Thayer *564Did formerly Clajme by virtue of an Execution served which is hereby prohibbited from sajd Contract) moreouer there is sold vnto the sajd Richard Thayer all yeland adjoyning [or nigh] the sajd Dam on the southeast of the sajd Riuer now vnsold, the true value hereof, for this land last mentioned is to be at thirty shillings per acre and the rest first mentioned at the summe of forty fower pounds sterling, and twelue barrells of Good strong Cider, and for the Consideration thereof the sajd Thajer must pay safe into a boat bound for Boston fower barrells of good merchantable porke, eight barrells of strong Cider, and two barrells of good sound onions presently at summe of twenty one pounds tenn shillings and the rest of the pay wthin one yeare from the date heereof, in good beife porke & strong Cidar and what is not pajd at the yeares end he is to pay Interest for, for one yeare and then to make payment as aforesajd. And he the sajd Thayer shall haue a firme Deed vnder hand and seale to Confirme the sajd bargained premisses vpon the two & twentieth day of this present moneth. Wittness both our hands Dated as abouesayd 29 January 1668
John Pajne
Richard Thajer]